DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 recites “reduce a current draw associated with buffering the data signal”. The claimed “current draw” lacks antecedent basis in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 10 and 12-23 of U.S. Patent 11,099,774 contains every element of claims 1-21 of the instant application and as such anticipates claims 1-21 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-8, 10 and 12-23 of U.S. Patent 11,099,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the teachings of the combination of claim 1 and claim 11 of the instant application can be found in the teachings of the combination of claim 1 and claim 4 as well as claim 12 and claim 19 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 2 of the instant application can be found in the teachings of claim 6 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 3 of the instant application can be found in the teachings of claim 6 and claim 23 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 4 of the instant application can be found in the teachings of claim 10 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 5 of the instant application can be found in the teachings of claim 18 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 6 of the instant application can be found in the teachings of claim 14 and claim 15 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 7 of the instant application can be found in the teachings of claim 7 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 8 of the instant application can be found in the teachings of claim 8 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 9 of the instant application can be found in the teachings of claim 12 and claim 19 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 10 of the instant application can be found in the teachings of claim 3 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 12 of the instant application can be found in the teachings of claim 12, claim 13, claim 20, and claim 22 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 13 of the instant application can be found in the teachings of claim 12 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 14 of the instant application can be found in the teachings of claim 12 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 15 of the instant application can be found in the teachings of claim 7 and claim 14 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 16 of the instant application can be found in the teachings of claim 16 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 17 of the instant application can be found in the teachings of claim 17 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 18 of the instant application can be found in the teachings of claim 1, claim 12 and claim 19 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 19 of the instant application can be found in the teachings of claim 4 of U.S. Patent No. 11,099,774 without patentable distinction, the teachings of claim 20 of the instant application can be found in the teachings of claim 20 of U.S. Patent No. 11,099,774 without patentable distinction, and the teachings of claim 21 of the instant application can be found in the teachings of claim 21 of U.S. Patent No. 11,099,774 without patentable distinction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

--or—
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Eto et al. (Hereinafter Eto, US Patent No. 6,037,813).

Regarding claim 12, Eto teaches:  
An input buffer comprising: 
a data line input configured to receive a data signal (See Col. 3, lines 15-18 “The input buffer 11 receives and buffers input signals, and supplies them to the core circuit 12. Also, the input buffer 11 supplies the input clock signal CLK received as one of the input signals to the DLL 15.”); 
a reference input configured to receive a reference voltage (See voltage reference signals Vref1 and Vref2 depicted in Figures 12a and 12b. See voltage reference signals Ref1 and Ref2 depicted in Figure 7.), wherein the input buffer is configured to buffer the data signal based on a comparison between the data signal and the reference voltage (See Col. 10, lines 60-62 “Each of the input-buffer units 70 receives the input-signal voltage Vin as one bit of the input data, and compares the input-signal voltage Vin with the reference voltage Vref.”); 
a mode input configured to receive a mode signal (See Col. 4, lines 10-16 “Based on the frequency of the input clock signal CLK, the check circuit 16 checks whether the operation mode is a high-speed (high-frequency) mode or a low-power-consumption (low-frequency) mode, and changes a mode signal LPZ based on the results of the check. For example, the mode signal LPZ is LOW in the high-speed mode, and is HIGH in the low-power-consumption mode.” See Col. 18, lines 29-31 “an internal circuit which switches an operation mode thereof according to the mode signal”), wherein, in response to receiving an active form of the mode signal, the input buffer is configured to: 
reduce a current draw associated with buffering the data signal; and 
receive, via the data line input, the data signal at a reduced rate (See Col. 19, lines 21-26 “wherein said internal circuit comprises an input buffer for receiving input signals, and said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode, said second current amount being larger than said first current amount.” Col. 10, lines 49-52 “As described above, the input buffer 11 of FIG. 8 changes the amount of current for driving the buffer, depending on the mode signal LPZ which indicates the frequency of the input clock signal CLK.” See Col. 18, lines 29-31 “an internal circuit which switches an operation mode thereof according to the mode signal”).

Regarding claim 14, Eto teaches:  
The input buffer of claim 12, wherein the data signal comprises at least a portion of a command address signal, facilitating accessing of a plurality of memory cells of a memory device (See Col. 15, lines 18-22 “An address signal applied to the input buffer 11 of FIG. 1 as part of the input data is supplied to the Y decoder 142 and the X decoder 143. The X decoder 143 selects a memory-cell line (not shown) at a selected X position to read the data of selected memory cells to bit lines (not shown).”).

Regarding claim 15, Eto teaches:  
The input buffer of claim 14, comprising an output configured to output the buffered data signal to a command decoder of the memory device via a latch (See Col. 15, lines 18-20 “An address signal applied to the input buffer 11 of FIG. 1 as part of the input data is supplied to the Y decoder 142 and the X decoder 143.” See Col. 13, lines 7-11 “In this case, the low-speed-and-low-power-consumption buffer 90 latches the input data whose value depends on which one of the input-signal voltage Vin and the reference voltage Vref is larger than the other.” See Col. 19, lines 48-49 “a latch-type first buffer operating in said first operation mode;” See Col. 3, lines 15-18 “The input buffer 11 receives and buffers input signals, and supplies them to the core circuit 12. Also, the input buffer 11 supplies the input clock signal CLK received as one of the input signals to the DLL 15.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (Hereinafter Eto, US Patent No. 6,037,813) in view of Chung et al. (hereinafter Chung, U.S. Publication No. 2015/0213855).

	Regarding claim 1, Eto teaches:
A memory device comprising: 
a plurality of memory cells configured to store data (See Col. 3, lines 3-6 “semiconductor devices which operate in synchronism with clock signals, and an example of such devices is SDRAM.” See Col. 15, lines 6-8 “FIG. 13 shows a configuration of a DRAM which is taken as an example of the semiconductor device 10 of FIG. 1” See Col. 15, lines 9-10 “The core circuit 12 of FIG. 13 includes a memory-cell array 141” See Col. 20, line 65 “a memory-cell array for storing data;”); and 
a plurality of input buffers configured to receive sets of command address signals to facilitate accessing the plurality of memory cells and configured to selectively operate in one of a first mode of operation and a second mode of operation (See Col. 17, lines 18-20 “The internal circuits may include an input buffer made up from two types of different input buffers which are selectively used according to the input-clock frequency.” See Col. 1, lines 7-10 “The present invention generally relates to semiconductor devices, and particularly relates to a semiconductor device which operates in synchronism with different clock frequencies in different operation modes.” See Col. 19, lines 21-26 “said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode”), 

	Eto does not explicitly disclose what Chung teaches:

wherein a clock cycle of a clock signal is skipped between the sets of command address signals in the second mode of operation and not skipped in the first mode of operation (See Abstract “In one embodiment, the memory driver includes: (1) pull-up and pull-down transistors couplable to a command bus of a memory controller and operable in 1N and 2N timing modes” See Figure 2, in which a clock cycle is skipped between the command address signals in the 2N mode as compared to the 1N mode.).

See Col. 1, lines 7-10 of Eto “The present invention generally relates to semiconductor devices, and particularly relates to a semiconductor device which operates in synchronism with different clock frequencies in different operation modes.”. In view of Col. 1, lines 7-10, Eto teaches operating an input buffer in multiple clock frequencies based on an operating mode. However, Eto does not teach a clock frequency that skips a clock cycle in one mode as compared to another mode. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the semiconductor operating mode selection method of Eto with the mode-changeable dual data rate random access memory method of Chung to improve data access efficiency by providing flexible/selectable command rates. 

	Regarding claim 2, Eto teaches:
The memory device of claim 1, wherein the plurality of input buffers are configured to operate using a reduced biasing current in the second mode of operation compared to the first mode of operation (See Col. 10, lines 49-52 “As described above, the input buffer 11 of FIG. 8 changes the amount of current for driving the buffer, depending on the mode signal LPZ which indicates the frequency of the input clock signal CLK.” See Col. 3, lines 15-18 “The input buffer 11 receives and buffers input signals, and supplies them to the core circuit 12. Also, the input buffer 11 supplies the input clock signal CLK received as one of the input signals to the DLL 15.” See Col. 4, lines 10-14 “Based on the frequency of the input clock signal CLK, the check circuit 16 checks whether the operation mode is a high-speed (high-frequency) mode or a low-power-consumption (low-frequency) mode, and changes a mode signal LPZ based on the results of the check. For example, the mode signal LPZ is LOW in the high-speed mode, and is HIGH in the low-power-consumption mode.” See Col. 4, lines 28-34 “The mode signal LPZ output from the check circuit 16 is supplied to the input buffer 11, the core circuit 12, the output buffer 13, and the internal-voltage generation circuit 14. At least one of the input buffer 11, the core circuit 12, the output buffer 13, and the internal-voltage generation circuit 14 switches between the high-speed mode and the low-power-consumption mode based on the mode signal LPZ.” See Col. 19, lines 14-26 “wherein said internal circuit is capable of operating in a first operation mode at a frequency lower than a predetermined frequency and operating in a second operation mode at a frequency higher than said predetermined frequency, said internal circuit consuming less power in said first operation mode than in said second operation mode, wherein said internal circuit comprises an input buffer for receiving input signals, and said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode, said second current amount being larger than said first current amount.” The prior art teachings changing (i.e. decreasing) an operating current of an input buffer based on an input clock frequency.).

Regarding claim 3, Eto teaches:  
The memory device of claim 2, wherein the reduced biasing current is less than or equal to 75% of a biasing current of the first mode of operation (See Col. 19, lines 21-26 “wherein said internal circuit comprises an input buffer for receiving input signals, and said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode, said second current amount being larger than said first current amount.” Prior art Eto teaches permitting more or less input buffer bias current in different operating modes. The rejected limitation is readily apparent in view of prior art Eto, as under broadest reasonable interpretation, any percentage less than the second current amount is taught by Eto. For example, anything less than 100% (i.e. 75%.) of the second current amount is taught in the cited reference.).

Regarding claim 4, Eto teaches:  
The memory device of claim 2, wherein each of the plurality of input buffers are configured to receive a … signal that, when asserted, causes the plurality of input buffers to operate using the reduced biasing current (See Col. 10, lines 49-52 “As described above, the input buffer 11 of FIG. 8 changes the amount of current for driving the buffer, depending on the mode signal LPZ which indicates the frequency of the input clock signal CLK.” See Col. 3, lines 15-18 “The input buffer 11 receives and buffers input signals, and supplies them to the core circuit 12. Also, the input buffer 11 supplies the input clock signal CLK received as one of the input signals to the DLL 15.” See Col. 4, lines 10-14 “Based on the frequency of the input clock signal CLK, the check circuit 16 checks whether the operation mode is a high-speed (high-frequency) mode or a low-power-consumption (low-frequency) mode, and changes a mode signal LPZ based on the results of the check. For example, the mode signal LPZ is LOW in the high-speed mode, and is HIGH in the low-power-consumption mode.” See Col. 4, lines 28-34 “The mode signal LPZ output from the check circuit 16 is supplied to the input buffer 11, the core circuit 12, the output buffer 13, and the internal-voltage generation circuit 14. At least one of the input buffer 11, the core circuit 12, the output buffer 13, and the internal-voltage generation circuit 14 switches between the high-speed mode and the low-power-consumption mode based on the mode signal LPZ.” See Col. 19, lines 14-26 “wherein said internal circuit is capable of operating in a first operation mode at a frequency lower than a predetermined frequency and operating in a second operation mode at a frequency higher than said predetermined frequency, said internal circuit consuming less power in said first operation mode than in said second operation mode, wherein said internal circuit comprises an input buffer for receiving input signals, and said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode, said second current amount being larger than said first current amount.” The prior art teachings changing (i.e. decreasing) an operating current of an input buffer based on receiving input clock frequency signal.).

Eto does not explicitly disclose what Chung teaches:
receive a 2N signal (See Abstract “In one embodiment, the memory driver includes: (1) pull-up and pull-down transistors couplable to a command bus of a memory controller and operable in 1N and 2N timing modes”).

Eto teaches operating an input buffer in different modes (i.e. different biasing currents) based on a received clock frequency. However, Eto does not teach the received clock frequency to be 2N clocking frequency/signal. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the semiconductor operating mode selection method of Eto with the mode-changeable dual data rate random access memory method of Chung to improve data access efficiency by providing flexible/selectable command rates. 

Regarding claim 5, Eto teaches:  
The memory device of claim 2, wherein the reduced biasing current of the second mode of operation is automatically adjusted based on a frequency of the clock signal (See Col. 10, lines 49-52 “As described above, the input buffer 11 of FIG. 8 changes the amount of current for driving the buffer, depending on the mode signal LPZ which indicates the frequency of the input clock signal CLK.” See Col. 19, lines 14-26 “wherein said internal circuit is capable of operating in a first operation mode at a frequency lower than a predetermined frequency and operating in a second operation mode at a frequency higher than said predetermined frequency, said internal circuit consuming less power in said first operation mode than in said second operation mode, wherein said internal circuit comprises an input buffer for receiving input signals, and said input buffer is driven by a first current amount in said first operation mode and by a second current amount in said second operation mode, said second current amount being larger than said first current amount.”).

Regarding claim 6, Eto teaches:  
The memory device of claim 1, comprising a plurality of flip-flops configured to receive a set of command address signals of the sets of command address signals from respective input buffers of the plurality of input buffers and latch the set of command address signals according to the clock signal (See Col. 15, lines 18-20 “An address signal applied to the input buffer 11 of FIG. 1 as part of the input data is supplied to the Y decoder 142 and the X decoder 143.” See Col. 13, lines 7-11 “In this case, the low-speed-and-low-power-consumption buffer 90 latches the input data whose value depends on which one of the input-signal voltage Vin and the reference voltage Vref is larger than the other.” See Col. 19, lines 48-49 “a latch-type first buffer operating in said first operation mode;” See Col. 3, lines 15-18 “The input buffer 11 receives and buffers input signals, and supplies them to the core circuit 12. Also, the input buffer 11 supplies the input clock signal CLK received as one of the input signals to the DLL 15.”).

Regarding claim 7, Eto teaches:  
The memory device of claim 6, comprising a command decoder configured to receive the set of command address signals from the plurality of flip-flops and to decode the set of command address signals (See Col. 3, lines 18-20 “If the semiconductor device 10 is a DRAM chip, for example, the core circuit 12 may be comprised of a memory core, an address decoder” See Col. 15, lines 18-20 “An address signal applied to the input buffer 11 of FIG. 1 as part of the input data is supplied to the Y decoder 142 and the X decoder 143.”).

Regarding claim 8, Chung teaches:  
The memory device of claim 1, wherein two consecutive sets of command address signals of the sets of command address signals form a two-cycle command (See Figure 2 of Chung which depicts two consecutive command address signals corresponding to two clock cycles for execution.).

Regarding claim 9, Chung teaches:  
The memory device of claim 8, wherein the clock cycle is skipped between the two consecutive sets of command address signals while operating in the second mode of operation (See Abstract “In one embodiment, the memory driver includes: (1) pull-up and pull-down transistors couplable to a command bus of a memory controller and operable in 1N and 2N timing modes” See Figure 2, in which a clock cycle is skipped between the command address signals in the 2N mode as compared to the 1N mode.).

Regarding claim 10, Eto teaches:  
The memory device of claim 1, wherein the memory device is a dynamic random access memory device (See Col. 3, lines 3-6 “semiconductor devices which operate in synchronism with clock signals, and an example of such devices is SDRAM.” See Col. 15, lines 6-8 “FIG. 13 shows a configuration of a DRAM which is taken as an example of the semiconductor device 10 of FIG. 1”)

Eto does not explicitly disclose teaches:  
double data rate type five synchronous…

Eto teaches the memory device to be a dynamic random-access memory device (DRAM/SDRAM), See Col. 3, lines 3-6 “semiconductor devices which operate in synchronism with clock signals, and an example of such devices is SDRAM.” See Col. 15, lines 6-8 “FIG. 13 shows a configuration of a DRAM which is taken as an example of the semiconductor device 10 of FIG. 1” Although Eto teaches the memory device to be a dynamic random-access memory device (DRAM/SDRAM), Eto does not explicitly disclose the memory device to be a double data rate type five synchronous dynamic random access memory device (DDR5 SDRAM). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to substitute the known DRAM of Eto for the known DDR5 SDRAM to obtain predictable results related to the benefits of using DDR5 SDRAM (i.e. reduced power consumption, increased bandwidth) instead of the older DRAM.

Regarding claim 13, Eto teaches:  
The input buffer of claim 12, wherein the reduced rate comprises a…clock cycle… (See claim 4 and claim 12, which teaches the reduced rate (i.e. biasing current amount) based on a clock frequency.)

Eto does not explicitly disclose what Chung teaches:
a skipped clock cycle between subsequent receptions of the data signal (See Abstract “In one embodiment, the memory driver includes: (1) pull-up and pull-down transistors couplable to a command bus of a memory controller and operable in 1N and 2N timing modes” See Figure 2, in which a clock cycle is skipped between the command address signals in the 2N mode as compared to the 1N mode.).

Eto teaches operating an input buffer in different modes (i.e. different biasing currents) based on a received clock frequency. However, Eto does not teach the received clock frequency to be a skipped clock cycle between subsequent receptions of a data signal. Chung teaches the skipped clock cycle via the 2N clocking frequency/signal. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the semiconductor operating mode selection method of Eto with the mode-changeable dual data rate random access memory method of Chung to improve data access efficiency by providing flexible/selectable command rates. 
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Yu et al. (Hereinafter Yu, U.S. Publication No. 2015/0016195)

Regarding claim 16, Yu teaches:  
The input buffer of claim 14, wherein the active form of the mode signal is asserted upon initialization of the memory device (See [0151] “The DRAM may perform an initialization process after performing the rest procedure (operation S305). The initialization process sets a basic code for performing, for example, a write/read operation of the DRAM, and the initialization process may include setting a mode register (MRS) included in the DRAM in a default mode, setting an ON/OFF state of a delay-locked loop (DLL), and setting a read latency.”).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the semiconductor operating mode selection method of Eto with the initialization aspect of Yu to configure the memory device for read/write operations after reset of the memory device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Redduc900 and Weatherlite (NPL document entitled: Manually Setting Timing).

Regarding claim 17, Redduc900 and Weatherlite teach:  
The input buffer of claim 14, wherein the active form of mode signal is asserted based on a user preference of the memory device (See pages 1-2 of the NPL document, in which Redduc900 and Weatherlite teach that the 1N and 2N timing modes for DDR memory can be manually set/changed by a user in the BIOS).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the semiconductor operating mode selection method of Eto with the mode-changeable dual data rate random access memory method of Redduc900 and Weatherlite to improve data access efficiency and system performance by providing flexible/selectable command rates that can be adjusted as desired.  

Allowable Subject Matter
Claims 11 and 18-21 are allowed over the prior art, but are rejected as set forth in the double patenting rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139